     Case 1:19-cv-10475-LGS-DCF Document 31 Filed 02/14/20 Page 1 of 2

                                                                    USDCSDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     DOC#: - - - - r - - : + - - -
                                                                , DATE FILED: 2-/11/JQXJ
-------------------------------------- X
ANNIE FARMER,
                                                                I
                                                                      ===========~
                                                                L.::::_
                                                                                     '   I




                   Plaintiff,

       V.                                               Index No. 1:19-cv-10475-LGS-DCF

DARREN K. INDYKE and RICHARD D.
KAHN in their capacities as the executors of
the ESTATE OF JEFFREY EDWARD
EPSTEIN, and GHISLAINE MAXWELL

                   Defendants.

-------------------------------------- X

                         ORDER FOR ADMISSION PRO HAC VICE

       The motion of Mary "Molly" S. DiRago for admission to practice Pro Hae Vice in the

above captioned action is granted.

       Applicant has declared that she is a member in good standing of the bar(s) of the state(s)

of Illinois; and that her contact information is as follows:

       Mary "Molly" S. DiRago
       Troutman Sanders LLP
       One North Wacker Drive, Suite 2905
       Chicago, 60606
       (312) 759-1926
       (312) 759-1939 (Fax)
       molly.dirago@troutman.com

       Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel for

Darren K. Indyke and Richard D. Kahn as Co-Executors of the Estate of Jeffrey E. Epstein

(together, the "Co-Executors"), in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the

above captioned case in the United States District Court for the Southern District of New York.
     Case 1:19-cv-10475-LGS-DCF Document 31 Filed 02/14/20 Page 2 of 2




All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated:   _..2--+-f-<-t/'---2,,ti_UJ
                                 _ __
                                                    United States District/Magistrate Judge



                                                            DEBRA FREEMAN
                                                    UNITED STATES MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF NEW YORK
